Title: From Alexander Hamilton to James Wilkinson, 31 October 1799
From: Hamilton, Alexander
To: Wilkinson, James


Sir
New York Oct. 31st. 1799

In order to enable you to regulate your requisitions upon the contractor for supplies of provisions, I give it as my opinion that the recruits which you may expect to reinforce your command, and which will arrive at Pittsburgh will be, in all May, Eight hundred, and in each successive month one hundred more, till your command shall be complete. Of their progress afterwards you can best judge.
Considering the high pay which is allowed to our troops, I do not perceive it to be necessary to make them extra compensation for any service immediately relative to their proper duty, which they perform by way of tour as the working on fortifications &c. If a Soldier, not engaged as an Artificer, is employed as such, he ought to receive an addition to his pay which will make his allowance equal to that of an Artificer on the establishment.
In cases where from the smallness of the garrison and other special circumstances, Services usually performed by tour, are of necessity performed for a length of time by the same persons, it is proper to allow an extra compensation; for this the rate of two Dollars per month is deemed Sufficient; And the practice ought to be restricted as much as possible.
The addition of half a gill of rum in all cases of fatigue service is an established and reasonable practice.
The above compensations, where they occur, will be properly defrayed out of the funds for the Quarter Master’s Department.

The Superintendants and their Agents are to make requisitions for Indian provisions, but the ultimate controul of the supply must remain in the Military Officers, so far as to take care that the due supply of the troops is not really hazarded.
Experience has shewn that the best way of adjusting compensations, for property converted to the use of the Public, is by a specifick agreement with the proprietors, and it is commonly better to give in this way some what more than the thing is worth than to refer to arbitration, which seldom fails to do much more than justice to private owners. The Agent for making the Agreement would naturally be the representative of the Quarter Master under the direction of the commanding Officer.
If an agreement cannot be made the point may be left to three discreet men mutually chosen. But in such a submission it ought to be precisely stipulated, that nothing more is to be allowed than the mere value of the ground as such, without reference to the use to which it is dedicated by the Public; and the Arbitrators ought to be bound by oath.
It is, no Doubt, agreable to military usage that Boats passing and repassing a frontier post should be brought to & examined. This usage is so clear and the reasons for it so cogent, that though there may be question under our form of Government as to the right of the Military commander, I think it proper to give an approbation to your having the practice kept up until the Executive Government or Judicial Decisions should pronounce against its legality.
But I trust, that the establishment of a Custom house at Loftus’s Heights will speedily obviate the difficulty.
The construction of General Courts Martial requires absolutely a Judge Advocate. If you deem it necessary at your Head Quarters you may designate an Officer to officiate in this Capacity, & it must be confided that the War Department will sanction some moderate extra compensation for this special service of skill.
You think a Superintendant of the Artizans and labourers upon the works erecting, and to be erected on Loftus’s height, who is not a military Officer, ought to be employed. In general the employment of extra Agents is to be avoided. But if from the Special circumstances, best known to you, you deem it a proper measure in this instance you will pursue it. I have directed the Paymaster General to furnish bounty Money, and the Superintendant of military Stores, Cloathing for recruiting & reinlisting within the limits of your command, to the extent of five companies.
With great consideration & Esteem   I am Sir   Your obedt. Servant
A Hamilton
General Wilkinson

